Citation Nr: 1117059	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  97-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot.

2.  Entitlement to service connection for impotence and sterility, claimed as secondary to service-connected lymphangitis, to include as due to radiation exposure.

3.  Entitlement to service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, to include as secondary to service-connected hammertoes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958, with subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2008, the Board granted an increased initial rating for degenerative disc disease of the lumbosacral spine of 40 percent effective from July 6, 1970, through February 13, 2005, and of 20 percent effective February 14, 2005, and denied an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot; a compensable rating for residuals of lymphangitis; and a rating in excess of 10 percent for bilateral plantar warts.  The October 2008 Board decision also denied service connection for impotence and sterility, claimed as secondary to service-connected lymphangitis, to include as due to radiation exposure; a skin condition claimed on the chest, face, legs, back, and arms, to include as due to radiation exposure; bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, to include as secondary to service-connected hammertoes; and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Vacatur and Remand (Joint Motion) and requested an order vacating and remanding that portion of the Board's October 2008 decision which denied entitlement to an initial compensable rating for foot scars, service connection for impotence and sterility, and service connection for peripheral vascular disease.  

In October 2009, the Court ordered that the motion for remand was granted and that part of the Board's decision that denied entitlement to: (1) an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot; (2) service connection for impotence and sterility, claimed as secondary to service-connected lymphangitis, to include as due to radiation exposure; and (3) service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, to include as secondary to service-connected hammertoes was remanded for compliance with instructions in the Joint Motion.  The appeal as to the remaining issues was dismissed.  

In January 2011, the Veteran's attorney submitted additional argument (which was, in pertinent part, duplicative of the argument contained in the Joint Motion) as well as a statement indicating that the "appellant does not have anything else to submit" and requsting that the Board "proceed immediately with the readjudication of the appellant's claim."  Thus, the Board may proceed with appellate review without prejudice to the Veteran.  38 C.F.R. § 20.1304(c).

The claim for service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, to include as secondary to service-connected hammertoes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The surgical scars on the second, third, and fourth toes on the Veteran's left foot are not deep, not painful, not unstable, not poorly nourished with repeated ulceration, do not cause limited function, and do not cover an area of 929 square centimeters or greater.

2.  The preponderance of the evidence demonstrates that the claimed impotence and sterility are not causally related to the Veteran's military service, to any service-connected disability, or to exposure to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected surgical scars on the second, third, and fourth toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code (Code) 7803, 7804, 7805 (in effect prior to August 30, 2002); Code 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 23, 2008).

2.  The Veteran is not shown to have impotence or sterility due to disease or injury that was incurred in or aggravated by active service; impotence and sterility were not proximately due to or aggravated by a service-connected disability; nor may impotence or sterility be presumed to have been due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Board's October 2008 decision contained an extensive discussion of the requirements of the VCAA's duties to notify the Veteran.  See the Board's October 27, 2008 decision, pages 46-53.  The Board concluded that VA's duties to notify the Veteran under the VCAA were satisfied.

The Court-adopted Joint Motion did not identify any defect in the Board's October 2008 decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify any deficiencies with respect to VCAA notice compliance on the part of VA.  The sole reason for remand, as stated in the Joint Motion, as adopted by the Court, was the Board's failure to provide adequate reasons and bases for its determination (in pertinent part, with regard to the Veteran's lay statements concerning the his left foot scars and impotence and sterility).

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  In this case, neither party raised any concerns about the VCAA duty to notify.  Nor did the Court.

Although the Court's October 2009 Order serves, in pertinent part, to vacate the Board's October 2008 decision, insofar as it denied an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot and service connection for impotence and sterility, and its legal efficacy, the Board's discussion with respect to the VCAA nonetheless remains a matter of record, and one which was clearly provided to the Veteran and his attorney.  Examination of that decision reveals that the Board clearly articulated the VCAA's notification requirements to the Veteran.  In other words, through the Board's October 2008 decision, the Veteran has already had an extensive advisement of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, the Board is confident that the notification portions of the VCAA are not an issue in this case.  That is, the Board believes that the law of the case is that there are no VCAA notification defects which have been raised by the Veteran and his representative that need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Notably, in January 2011, the appellant's attorney submitted argument on his behalf.  The attorney did not identify any VCAA notification problems.  It is abundantly clear from pleadings to the Court, the Joint Motion itself, and statements made to the Board that the appellant and his attorney are fully aware of what is required under the VCAA.

Accordingly, the Board need not discuss further the notification provisions of the VCAA as such provisions have been satisfactorily met.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case with respect to the left foot scar and impotence and sterility claims.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to his left foot scars and impotence and sterility has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  In particular, the Board notes that the RO has obtained the Veteran's service treatment records (STRs), VA medical records, private medical records, and SSA records.  The Veteran has also submitted personal statements, as well as statements from friends and family, in support of his claims.  The Veteran testified before a Decision Review Officer in March 2004.  In addition, VA arranged for him to undergo examinations in August 2003, May 2005 and April 2008 in connection with his left foot scars and in August 2003 in connection with his claimed impotence and sterility.  

In short, the Board finds that VA has satisfied its duty to assist to the extent possible under the circumstances by obtaining evidence relevant to the Veteran's left foot scar and impotence and sterility claims.  38 U.S.C.A. §§ 5103 and 5103A.

Regarding the Veteran's left foot scar and impotence and sterility claims, the VA examination reports reflect that the examiners considered the evidence of record and the reported history of the Veteran, were based on an examination of the Veteran that included all findings necessary for a proper determination in the matter, and explained the rationale for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the VA examination reports are both adequate for adjudication purposes and substantially comply with the Board's May 2006 remand directions as to the issues adjudicated herein.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of the request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As discussed, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, the record demonstrates that the Veteran had knowledge of what was needed to substantiate the claims, which cured any defect in the notice provided.  Any defect in the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  As such, there is no indication that there is any prejudice to the Veteran in considering the matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria, Factual Background, and Analysis

As noted above, an October 2008 decision by the Board denied entitlement to an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot as well as service connection for impotence and sterility and bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease.  Pursuant to a Joint Motion between the Veteran and the Secretary of Veterans Affairs, the October 2008 Board decision was vacated and remanded for appropriate action by the Court.  The basis for this was that the Board decision failed to provide an adequate statement of reasons or bases for it decision.  Specifically, the Joint Motion cited Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and stated that the Board "inappropriately dismissed" the Veteran's assertion that his scars were painful because it was not corroborated by any objective evidence.  The Joint Motion also stated that the Board "impermissibly dismissed ... as incompetent" the Veteran's statement that the physician treating his lymphatic disorder "advised him that the condition would cause him to be totally impotent and not able to have children" when the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) expressly stated that such a statement is competent evidence.  Regarding the claim for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, the Joint Motion claimed that the June 2005 VA examination relied upon by the Board provided no rationale for the opinion contained therein, rendering it inadeqate.  

The decision below includes a discussion as to the competency and credibility of the Veteran's assertions with respect to his left foot scar and impotence and sterility claims.  The bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, is addressed in the Remand portion of the decision.  Thus, this decision and remand serves to implement the mandates of the Joint Motion.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for surgical scars on the second, third, and fourth toes of the left foot was granted in a January 2004 rating decision effective from June 22, 2001, and this entire period is contemplated by the discussion below.  A noncompensable disability rating was assigned under Code 7804 for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

During the appeal period, the criteria for rating skin disabilities were revised, effective on August 30, 2002.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.  

The Board also notes that in October 2008 the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

Before August 30, 2002, the rating schedule provided that superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating under Code 7803, scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating under Code 7804, and scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118 (2002).

Under the Rating Schedule effective from August 30, 2002, scars on other than the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters) under Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Code 7802.  Under Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  A 10 percent evaluation is assigned under Code 7804 for superficial scars that are painful on examination.  Code 7805 provided that other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118 (2010).

Notes to 38 C.F.R. § 4.118 differentiate between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar is specified as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804, Notes (2010).

The Board notes that it is unclear whether the RO used the pre-August 30, 2002 regulation or the revised criteria in the November 2004 statement of the case.  That said, under both the old and new criteria, Code 7804 for scars called for a rating based on a scar which was superficial and painful.  As Code 7804 was substantively the same both before and after August 30, 2002, the Board finds that the Veteran was not prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA outpatient treatment records show that the Veteran complained of left foot pain and, in June 2001, underwent arthroplasty of digits 2, 4, and 5 left foot with K-wire fixation of digits 2 and 4; V-Y skin plasty and derotational medial skin plasty of third digit with K-wire fixation; flexor tenotomy, digits 2 through 5, left foot; and extensor tenotomy, second digit, left foot.  He did well postoperatively and reported no complaints referrable to his left foot surgical scars.  

An August 2003 report of VA feet examination notes that the Veteran complained of numbness and left leg muscle pain.  Surgical scars which were "really not tender" were noted on the dorsum of the second, third, and fourth toes on physical examination.  

During his March 2004 hearing at the RO before a Decision Review Officer (DRO), the Veteran testified that he was no longer having problems or pain with the scar tissue around the hammertoes.  He explained that the scar tissue was shaved away during the surgery.  

In a statement received in July 2005, the Veteran responded to the March 2004 statement and stated that the surgical scars on his 2nd, 3rd, and 4th left toes had been painful since his 1955 and 1958 hammertoe surgeries and had persisted for over 41 years.  There is, however, no objective/clinical evidence that the Veteran's surgical scars are painful on examination.

A May 2005 VA examination report notes that there were surgical scars on top of all of the toes.  There was no indication that the scars were symptomatic.

An April 2008 VA examination report notes that the Veteran's claims file, including prior examination reports, were reviewed.  The Veteran reported that he was having occasional minimal soreness over the scars off and on, but he was not taking any pain medication for this soreness.  He denied any frequent infections or breaking down of the scars.  On examination, the left second and fourth toe scars measured about 3 centimeters by 1 centimeter.  The scar on the left third toe measured about 2 centimeters by 1 centimeter.  All scars were well-healed and slightly pale when compared to the surrounding skin.  There were no signs of inflammation, edema, or keloid changes.  There was no local tenderness and the scars were neither elevated nor depressed.  They were not disfiguring.  They were stable, and the texture appeared normal.  There was no inflexibility, and there were no other obvious deformities.

Rating the Veteran's surgical scars on the second, third, and fourth toes of the left foot under the various criteria in turn, the Board finds that a compensable rating is not warranted under the criteria in effect prior to August 30, 2002 as the scar is never shown to have been poorly nourished, with repeated ulceration; there was no pain or tenderness on objective demonstration; and there was no limitation of function as a result of the scar.  Consequently, a compensable rating under Codes 7803-7805 is not warranted.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).

Under the criteria that came into effect August 30, 2002, a 10 percent rating is not warranted for any period of time because Code 7801 requires involvement of an area or areas of 6 square inches (39 sq. cm.) and Code 7802 requires involvement of an area or areas of 144 square inches (929 sq. cm.) or greater.  Such extensive involvement is not shown.  Code 7803 requires a scar that is unstable; such is not shown.  Code 7804 requires a scar that is painful on examination; the Veteran's residual surgical scars on the toes of his left foot have not been noted to be painful on examination.  Code 7805 provides for a rating based on limitation of function of the affected part; there was no limitation of function due to the residual surgical scars found on examination.  Consequently, a compensable rating under the criteria that came into effect August 30, 2002, Codes 7801-7805, is not warranted.  38 C.F.R. § 4.118.

In summary, the Veteran's surgical scars on the second, third, and fourth toes of the left foot do not meet (and is not shown to have met at any time during the appeal period) any applicable schedular criteria for a compensable rating for such disability.  Consequently, a schedular compensable rating is not warranted.

The Court-adopted Joint Motion states that the Board "inappropriately dismissed" the Veteran's assertion that his scars were painful.  The Board acknowledges that the appellant, in advancing this appeal, has stated that his left foot surgical scars are painful.  Specifically, he stated that "the surgical scars on his 2nd, 3rd, and 4th left toes had been painful since his 1955 and 1958 hammertoe surgeries and had persisted for over 41 years."  In this regard, it is noted that the schedular criteria for rating the Veteran's left foot scars require objective evidence of pain or pain shown on examination (Code 7804 before and after August 30, 2002), rather than merely the claimant's assertion of such pain.  

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the left foot symptomatology and specialized determinations pertinent to the rating criteria (requiring "objective demonstration" of painful and tender scars under the rating criteria prior to August 30, 2002 or findings of such symptoms on "examination" after the criteria was revised) are the most probative evidence with regard to evaluating the pertinent symptoms for the left foot surgical scar disability.  The Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of his left foot surgical scars.  Notably, although the Veteran reported a history of painful left foot scars in his July 2005 statement, he also provided conflicting testimony during his March 2004 DRO hearing when he stated that he was no longer having problems or pain with the scars and explained that the scar tissue had been shaved away during the surgery.  As such, the preponderance of the most probative evidence does not support assignment of a compensable rating for the Veteran's surgical scars on the second, third, and fourth toes of the left foot.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra.

Such competent evidence concerning the nature and extent of the manifestations of the residual left foot surgical scars has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the appellant's surgical scars on the second, third, and fourth toes of the left foot have been evaluated.

It is noted that the Veteran has complained of left foot pain and difficulty walking.  However, the Veteran's left foot symptoms have been seperately rated under Codes 5278-5282 for claw foot and hammar toe (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.71a.  As noted above, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the criteria for rating the Veteran's claw foot and hammertoe has taken into consideration his left foot functional limitation and tenderness.  Therefore, the assignment of a compensable rating for the Veteran's surgical scars on the second, third, and fourth toes on the left foot based on the findings of left foot pain (without objective (clinical) evidence of pain attributable to the surgical scars on the toes of the left foot) would be considered pyramiding.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected surgical scars on the second, third, and fourth toes on the left foot, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period have the residual surgical scars on the toes of the left foot been more disabling than as currently rated as a result of the decision herein.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The record reflects that the Veteran has not required frequent hospitalization for his residual left foot surgical scars, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, as there are no functional limitations related to the Veteran's surgical scars on the second, third, and fourth toes on the left foot and he has not alleged unemployability as a result of such disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the residual left foot surgical scars.  The preponderance of the most probative evidence does not support assignment of the next higher evaluation.  Because the preponderance of the evidence is against the appellant's claim for a compensable rating for surgical scars on the second, third, and fourth toes of the left foot, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.

Service Connection

The Veteran claims entitlement to service connection for impotence and sterility.  He essentially claims that he has been impotent and sterile since he was treated for lymphangitis in service; thus, it is directly related to service.  He also claims that he developed these conditions as a result of exposure to radiation.  Alternatively, he has stated that his radiation exposure caused lymphangitis (for which service connection has been established) and his impotence and sterility are secondary to this disability.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected on a secondary basis.  38 C.F.R. § 3.310.  The Board notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6.  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that an individual can be service-connected for an injury incurred during inactive service, but not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, is not for application in this appeal for the Veteran's ACDUTRA or INACDUTRA service in the Air Force Reserves.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Diseases presumptively service connected for radiation-exposed veterans are listed under 38 C.F.R. § 3.309(d)(2)(i)-(xxi).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  A radiogenic disease is defined at 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs show that he had a tight frenulum and a relaxing incision to the frenulum of the penis was performed in January 1955.  In addition, he was treated for lymphangitis, right thigh and groin, organism undetermined, acute, in June 1957.  The Veteran's STRs are otherwise silent with respect to a urologic abnormality.  Upon discharge examination in August 1958, the Veteran reported a history of frequent or painful urination.  The physician's summary explained that the Veteran had been treated for lymphatic disease in 1957 and there were no complications or sequelae.  He had a clinically normal genitourinary evaluation.  

Records from the Veteran's period of reserve service show that he was treated for mild, nonspecific urethritis in September 1969.  

A September 1960 private medical record notes that the Veteran's fertility status was being investigated.  This record notes that a June 1960 semen specimen had what appeared to be a full count and that there did not appear to be a motility problem.  The examiner felt that the sperm specimen was not remarkable and that the Veteran should be fertile.  

A June 1965 private treatment report shows the Veteran complained of impotence and reported difficulty in obtaining and maintaining erections in the past.  He reported that he had been "worked up" by another physician and found to be "slightly infertile."  It was also noted that "there have been two pregnancies but his wife has been unable to maintain the pregnancies past 3 months."  (Notably, the record shows that the Veteran's wife had two children by a former marriage and the Veteran had adopted these children.)  The Veteran wanted to know whether these symptoms relate in any way to his history of lymphangitis which occurred while he was in the Air Force.  The examiner noted that a "number of other complaints are noted in the review of symptoms.  All of these we find difficulty relating one with the other as far as any evidence of organic disease is concerned."  

A June 1965 VA urological examination report notes that the Veteran reported having been impotent for 12 to 14 years.  He stated that he had no difficulty prior to his marriage at age 18, but that he has had difficulty since marriage.  This information made the examiner believe the Veteran's difficulties were functional. The examiner noted that the Veteran had entered into service 11 years earlier, indicating that his symptoms would have been present prior to service.  It was noted that he was not truly impotent, as he reported having sexual relations with his wife about twice a month.  A general examination revealed no evidence of why the Veteran should have any impotency problems at all.  The examiner referred the Veteran to the hospital for a hormonal study and suggested he see a psychiatrist.  The diagnosis was "Impotency questionable."

VA outpatient treatment records show that the Veteran complained of a one year history of impotency in February 2002 and requested urology evaluation.  He reported that he is not sexually active but complained of difficulty of erection for one year with occasional morning erection.  He did not wish to have viagra but wanted to have implant placement to improve sexual function.  An August 2002 note from the Urology Clinic reflects that the Veteran was given a trial of muse with good response, it resulted in a 9/10 erection, and he had no new complaints.  

In a July 2002 statement, the Veteran recalled that he was hospitalized for a lymphatic disorder in the fall of 1956 and, upon discharge, he was advised that this condition would reoccur and affect his reproductive glands.  He also stated that he was never told what caused this medical condition but believed that the Air Force knew the etiology was radiation exposure.  In an August 2003 statement, the Veteran claimed that his lymphatic disorder is directly related to his impotence and inability to get the circulation necessary to sustain a continued erection.  He also claimed that his sperm count has been very low and has adversely affected his ability to have children.  

An August 2003 report of VA lymphatics disorders examination reflects that the examiner reviewed the Veteran's claims file and shows familiarity with his pertinent medical history.  It is noted that the Veteran reported having had erectile dysfunction for the last 15 years, no loss of libido, and no penile tumors or ulcers.  The examiner noted the results of a March 2002 seminal analysis, which found a spermatozoa count of 12,500,000 (60,000,000 to 150,000000), pH 8.5 (7.2 to 8), nonmotility.  There were many tapered heads and few motile sperm were found on scan.  At the time of the examination, the Veteran was using Alprostadil suppositories for erectile dysfunction and was getting a fairly good response.  The Veteran's phallus, testes, spermatic cord, and scrotum were normal.  There was no evidence of lymphangitis over the extremities.  The diagnoses were lymphangitis right thigh and groin in June 1957, treated and resolved, no residuals as per current examination; erectile dysfunction with no loss of function of the creative organ with local suppository medication, not likely secondary to lymphangitis; and oligospermia with many abnormal non-motile spermatozoa, not likely related to lymphangitis.  

During his March 2004 DRO hearing, the Veteran reiterated his recollection of being told that he didn't "have to worry about having babies" when he was treated for his lymphatic condition in service.  He further recalled that a sperm count was done in service and after discharge (when his wife wasn't getting pregnant) and it was low both times.  The Veteran claimed that his exposure to radiation affected his lymphatic condition and killed his sperm cells.  

In a March 2004 statement, the Veteran recalled his June 1957 hospitalization for a lymphatic disorder when he was told "the possiblity of fathering a child was nil and [he] should not ever work in X-ray."  He further stated that in June 2001, forty three years later, when he was having his 3rd corrective hammertoe surgery, he was told that exposure to ionizing radiation was "more than probable the cause of" his problems.  

An April 2004 Radiation Oncology Consult Response notes the Veteran's claim that his radiation exposure was causing his multiple health problems, his radiation exposure record was reviewed (with the Veteran, department physicist, Veteran's patient advocate, Veteran's friend, and the chief of radiation oncology), and the radiation oncologist concluded that "there is no evidence of over exposure of radiation in his job when he was at military service which can cause problems he is claiming."  The Veteran was referred to a hematologist.  

A June 2004 VA medical record notes that the Veteran stated he was told during service that he could not have children.  He stated that he impregnated his ex-wife, but could not impregnate another partner for many years.  The Veteran showed the VA doctor a 1960 medical record showing a sperm count 80m and 60-70 percent motility.  The Veteran was concerned about lymphatic disorder causing his infertility and requested an etiology opinion.  The examiner told the Veteran that his not being able to impregnate may be multi-factorial and it was not possible to go back in time to evaluate the exact etiology.

In a June 2004 statement, the Veteran requested that the VA physician who provided the June 2004 treatment note "correct errors" which were stated on the examination report.  The Veteran essentially provided a fuller and more complete history of his recollections of his 1957 treatment for a lymphatic disorder, including being advised the condition would cause him to be impotent and not have or bear any children.  The Veteran also clarified that his first wife was pregnant prior to their divorce and admitted that the child was not his (she later had a miscarriage), he had no natural children with his second wife, and produced a son with another woman while he was estranged from his second wife.  

A July 2004 VA hematology report notes the Veteran's history of radiation exposure and states that the Veteran provided a 1956 treatment report showing "lymphatic problems/disorder."  The Veteran also reported a problem with fertility; although, he concieved a child in 1973.  The examiner noted that the Veteran was "undoubtedly exposed to more radiation than he should have been, and has effects on his testes."  

A September 2004 letter from M. P. Diamond, M.D., states that a semen analysis was done to assess whether the Veteran's semen indices may be related to radiation exposure.  The analysis was abnormal in terms of elevated white blood cells, motility morphology and vitality; Dr. Diamond stated that these are changes that can be seen with radiation exposure.  However, these are changes also seen in other individuals unrelated to radiation, and the physician could not definitively identify the etiology, although it could not be ruled-out that the changes were radiation-induced.

A February 2006 statement from the Veteran reiterates his recollection of radiation exposure and hospitalization for a lymphatic disorder in service and being advised on discharge that this condition would affect his reproductive glands.  

In a May 2006 statement, the Veteran recalls a three way meeting between his ex-wife, his 1st Sergeant, and his squadron commander during which she was presented with negative fertility tests.  The Veteran alleges that this is irrefutable evidence that his infertility was noted while he was on active duty.  

Notably, the 1965 VA examination report notes that the Veteran is "not truly impotent, as he reported having sexual relations with his wife about twice a month," he has a biological child (concieved in 1973), and he reported a 15 year history of erectile dysfunction on VA examination in August 2003 (thus, approximately 30 years after his 1958 separation from active duty service).  Notwithstanding the evidence suggesting that he has not been sterile or impotent until relatively recently (his initial treatment for erectile dysfunction was not until August 2002), the evidence does show that in 1965 he complained of difficulty obtaining and maintaining an erection and concieving a child and his fertility status was investigated.  Moreover, the August 2003 VA examination report includes diagnoses of erectile dysfunction and oligospermia with many abnormal and non-motile spermatozoa.  Accordingly, the evidence includes the finding of a current disability manifested by impotence and sterility.  

Upon review of the evidence as outlined above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for impotence and sterility, including due to radiation exposure and as secondary to service-connected lymphangitis.

The Board has considered whether service connection may be established based on exposure to ionizing radiation while in service.  In this case, exposure to ionizing radiation is reflected on the Veteran's DD Form 1141 and is therefore conceded.  Impotence and sterility, however, do not appear on the list of disabilities that warrant presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309(d).  Nor do they qualify as radiogenic diseases for which service connection may be established under 38 C.F.R. § 3.311.  Therefore, in order to establish service connection for impotence and sterility based on exposure to ionizing radiation, the evidence will have to establish a direct relationship between the Veteran's radiation exposure and his impotence and sterility.

The record includes conflicting medical evidence regarding a nexus between impotence and sterility and the Veteran's military service, including exposure to radiation, or secondary to his service-connected lymphangitis.  When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, Gilbert, 1 Vet. App. at 55.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the August 2003 VA examiner to be entitled to the greatest probative weight.

Evidence tending to support the finding that there is a nexus between the Veteran's impotence and sterility and his military service, including exposure to radiation or secondary to his service-connected lymphangitis, consists of a July 2004 VA hematology report which reflects familiarity with the Veterna's history of radiation exposure in service, review of a 1956 treatment report showing "lymphatic problems/disorder," and the Veteran's history of fertility problems.  Although the examiner found that radiation had an effect on the Veteran's testes, the assessment does not include the conclusion that the radiation resulted in impotence and sterility.  Moreover, the examiner noted that the Veteran had concieved a child.  In failing to provide an opinion as to the cause of the Veteran's claimed impotence and sterility, this opinion is inconclusive and cannot be used to support the Veteran's claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  In addition, the medical opinion offered no rationale in support of the conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

An April 2004 Radiation Oncology Consult Response note shows that the Veteran's radiation exposure record was reviewed and includes an opinion against the Veteran's claim, stating that "there is no evidence of over exposure of radiation in his job when he was at military service which can cause problems he is having."  This opinion is also of limited probative value because the examiner does not specify that the Veteran's claimed impotence and sterility are not caused by his radiation exposure in service and provides no rationale in support of the conclusion.  See Obert, Bloom.

There are also three opinions which are equivocal as to the correlation between the Veteran's claimed impotence and sterility and his military service, radiation exposure therein, or service-connected lymphangitis.  The June 1965 private treatment report notes that the examiner found "difficulty relating one with the other as far as any evidence of organic disease is concerned;" the June 2004 VA medical record notes that the examiner told the Veteran that his not being able to impregnate may be multi-factorial and it was not possible to go back in time to evaluate the exact etiology; and the September 2004 opinion from Dr. Diamond states that the abnormal findings "are changes that can be seen with radiation exopsure.  However, there are changes also seen in other individuals unrelated to radiation, and the physician could not difinitively idenfity the etiology, although it could not be ruled-out that the changes were radiation-induced."  The equivocal and inconclusive nature of these opinions renders them sufficiently speculative and of limited probative value.  

By regulation, and under numerous judicial precedents, service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).

The Board finds that the August 2003 VA opinion is most probative because the examiner reviewed the Veteran's claims file, discussed his medical history and contentions, examined the Veteran, and provided a rationale for his opinion.  The examiner found that that the lymphangitis right thigh and groin, treated in 1956 had resolved and there were no residuals based on the current examination.  The examiner further found that the Veteran had erectile dysfunction, with no loss of function of the creative organ with local suppository medication, and oligospermia with many abnormal non-motile spermatozoa.  The examiner concluded that these disorders were not likely related to lymphangitis (which had been treated and resolved with no residuals).  The Board finds this opinion to be more probative then the above speculative and inconclusive opinions which are not supported by rationale or review of the Veteran's medical history as provided in his claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds that only the August 2003 VA examination stated that the claims file had been reviewed and gave an opinion that took into consideration the Veteran's medical history.

There has been no medical evidence or opinion presented to the contrary.  In addition, as discussed further below, the Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

As noted above, the Court-adopted Joint Motion argues that the Board "impermissibly dismissed ... as incompetent" the Veteran's statement that the physician treating his lymphatic disorder "advised him that the condition would cause him to be totally impotent and not able to have children" when the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) expressly stated that such a statement is competent evidence.  The Joint Motion did not fully discuss the holding in Jandreau, which explains that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.

In this regard, it is noted that the Veteran's written communications, hearing testimony, and statements to his physicians consistently include his recollection that a physician in service advised him that his lymphatic disorder would affect his reproductive glands and he would be unable to father a child.  However, there is no documented evidence on file which supports that recollection.  In addition, the Court has held that hearsay medical evidence, as transmitted by a lay person, is not adequate because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

While the Veteran is certainly competent to relate his symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical causation, to include on a secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, lay statements and testimony provided by the Veteran as to etiology of his claimed impotence and sterility are of far lower probative value than medical evidence of record dated from September 1960 to September 2004, which failed to establish any etiological link between currently manifested impotence and sterility and any incident of service, including radiation exposure, or service-connected disabiliy, specifically, lymphangitis.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Insorfar as the Veteran alleges that his ex-wife being presented with negative fertility tests during his period of military service is "irrefutable evidence that his infertility was noted while he was on active duty"; it is noted that the negative fertility tests have not been presented for review and his recollection of a fertility test and meeting over 50 years ago, at which he was not present, is not "irrefutable evidence" of his infertility.  It is hearsay at best and does not support his claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995)(medical hearsay evidence does not meet the threshold of plausibility).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection claim for impotence and sterility, claimed as secondary to service-connected lymphangitis, to include as due to radiation exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In light of the foregoing, the claim must be denied.


ORDER

Entitlement to an initial compensable rating for surgical scars on the second, third, and fourth toes on the left foot is denied.

Entitlement to service connection for impotence and sterility, claimed as secondary to service-connected lymphangitis, to include as due to radiation exposure, is denied.


REMAND

Regarding the claim for service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, to include as secondary to service-connected hammertoes, the Court-adopted Joint Motion states that the May 2005 (mistakenly identified in the Joint Motion as June 2005) VA examination on which the Board relied provided no rationale for the opinion contained therein.  

The May 2005 VA examination report provided a diagnosis of peripheral vascular disease of the lower extremities, status post left femoropopliteal bypass surgery in December 2004.  The examiner concluded that this disability is not due to twisting and instability of the legs due to service-connected left hammertoes and bilateral plantar warts, the etiology of the Veteran's leg cramps is unknown, and it is not likely that the current peripheral vascular disease is related to the leg cramps manifested in service.  As noted in the Joint Motion, the examiner provided no rationale for the conclusions offered.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  As noted above, a medical opinion that provides no rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 187 (1999).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, another examination to secure a medical advisory opinion is necessary.

Insofar as the Veteran's claim for service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease, includes a secondary service connection theory of entitlement (secondary to service-connected hammertoes), as noted above, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran receives ongoing VA medical treatment and the record suggests that he has received private medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his legs since 2007 (the date of the most recent available treatment records), and to provide any authorizations necessary for VA to obtain records of all such private treatment.  The RO should secure for the record copies of complete clinical records (those not already associated with the claims folder) from the identified sources/providers, specifically including all records of VA treatment.  If any private provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

2.  After obtaining the above evidence, to the extent available, the RO should also arrange for a VA neurologic examination of the Veteran to determine the nature and likely etiology of his bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion as to the following:  

(a)  Whether the Veteran's bilateral leg atrophy with circulatory impairment and/or peripheral vascular disease is, at least as likely as not (i.e., at least a 50 percent probability), related to his service, to include the findings of leg cramps noted therein, or is secondary to (i.e., was caused or aggravated by) his service-connected left foot hammertoes.  

(b)  If it is determined that bilateral leg atrophy with circulatory impairment and/or peripheral vascular disease was not caused, but was aggravated, by the Veteran's service-connected left foot hammartoes, the examiner should further specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.  

The examiner must explain the rationale for all opinions provided, and should specifically comment on the complaints of nighttime leg cramps reported by the Veteran on August 1954 enlistment and August 1958 discharge examinations as well as the May 2005 VA examination and opinions against the Veteran's claim.  

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


